                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:21CR59

        vs.
                                                                         ORDER
CHRISTINA WALKER and TRESSA
THOMPSON,

                        Defendants.

       The defendant, Tressa Thompson, has moved to continue the trial date (filing no. 34). The
motion is unopposed by counsel for the government. And, the defendant, Christina Walker has
informed the court that she too seeks a continuance. The court finds good cause has been shown
and the motion should be granted. Accordingly,

       IT IS ORDERED:

       1)     The defendant Tressa Thompson’s unopposed motion to continue trial (filing no.
              34) is granted.

       2)     As to both defendants, the trial of this case is set to commence before the
              Honorable John M. Gerrard, United States District Judge, in the Special
              Proceedings Courtroom of the United States Courthouse, Omaha, Nebraska, at
              9:00 a.m. on August 30, 2021, or as soon thereafter as the case may be called.
              Jury selection will be held at commencement of trial.

       3)     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
              justice will be served by granting this continuance and outweigh the interests of
              the public and the defendants in a speedy trial. As to both defendants, any
              additional time arising as a result of the granting of this motion, that is, the time
              between today’s date and August 30, 2021, shall be deemed excludable time in
              any computation of time under the requirement of the Speedy Trial Act. Failure to
              grant a continuance would deny counsel the reasonable time necessary for
              effective preparation, taking into account the exercise of due diligence. 18 U.S.C.
              § 3161(h)(6), (7)(A) & (B)(iv).


       July 14, 2021.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
